Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 1 of 23 PageID #: 10077




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET            )
HYDROCHLORIDE TABLETS)                 )
ANTITRUST LITIGATION                   )              MDL No. 19-2895-LPS
______________________________________ )
                                       )
CIPLA LTD. and CIPLA USA, INC.,        )              Civil Action No. 19-44-LPS
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )
                                       )
TEVA PHARMACEUTICALS USA, INC.         )
                                       )
                  Defendant.           )


                            REPORT AND RECOMMENDATION

       This multidistrict antitrust litigation consists of four putative class actions and one

individual action.   The operative complaints differ in certain respects, but they all contain

allegations of anticompetitive conduct in connection with patent litigation settlements between a

brand drug manufacturer and generic manufacturers.           Each complaint names two sets of

defendants: (1) Amgen Inc. (“Amgen”), the brand manufacturer of Sensipar® (cinacalcet), a drug

used to treat secondary hyperparathyroidism and hypercalcemia in certain patients; and (2) Teva

Pharmaceuticals USA Inc. and related entities (collectively, “Teva”), a manufacturer of a generic

cinacalcet product. There are three categories of plaintiffs: (1) a putative class of those who

purchased cinacalcet directly from the manufacturers (the “Direct Purchaser Plaintiffs”); (2) a

putative class of those who provided reimbursement for the purchase of cinacalcet (the “End Payor

Plaintiffs”); and (3) Cipla Ltd. and Cipla USA, Inc. (“Cipla”), a manufacturer of generic cinacalcet.

Each category of plaintiffs is proceeding under its own complaint.
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 2 of 23 PageID #: 10078




       Defendants Amgen and Teva each filed motions to dismiss each of the operative

complaints. Each motion was filed on the master multidistrict docket as well as the docket(s) of

the individual action(s) to which it pertains. I heard argument on all of those motions on April 28,

2020. 1 Cipla and Amgen subsequently filed a stipulation of dismissal of Cipla’s claims against

Amgen. This Report and Recommendation relates solely to Teva’s Motion to Dismiss Cipla’s

First Amended Complaint. (No. 19-md-2895, D.I. 25; No. 19-44-LPS, D.I. 238.)

       Cipla contends that a settlement agreement between Amgen and Teva (regarding Teva’s

proposed generic cinacalcet product) violates Section 1 of the Sherman Act because it affects

Cipla’s ability to enter the generic cinacalcet market pursuant to its own prior settlement agreement

with Amgen. For the reasons stated below, I conclude that Cipla fails to state an antitrust claim

against Teva. I also conclude that Cipla’s related state-law claims should be dismissed.




       1
           The motions currently pending before the Court are

             •   No. 19-md-2895, D.I. 25 and No. 19-44-LPS, D.I. 238 (Teva’s motion to dismiss
                 Cipla’s Complaint);
             •   No. 19-md-2895, D.I. 27; No. 19-396-LPS, D.I. 57; and No. 19-1460-LPS, D.I. 24
                 (Amgen’s motion to dismiss the Direct Purchaser Plaintiffs’ Consolidated
                 Complaint);
             •   No. 19-md-2895, D.I. 30; No. 19-369-LPS, D.I. 39; and No. 19-1461-LPS, D.I. 21
                 (Amgen’s motion to dismiss the End Payor Plaintiffs’ Consolidated Complaint);
                 and
             •   No. 19-md-2895, D.I. 31; No. 19-369-LPS, D.I. 42; No. 19-396-LPS, D.I. 60; No.
                 19-LPS-1460, D.I. 27; No. 19-1461-LPS, D.I. 23 (Teva’s motions to dismiss the
                 Direct Purchaser Plaintiffs’ Consolidated Complaint and the End Payor Plaintiffs’
                 Consolidated Complaint).




                                                 2
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 3 of 23 PageID #: 10079




I.      BACKGROUND 2

        A.     Sensipar® Patent Litigation and Amgen-Cipla Settlement

        To fully understand Cipla’s allegations, it is necessary to be familiar with the applicable

framework for drug approval and infringement litigation—commonly known as the Hatch-

Waxman Act. The Hatch-Waxman Act has been well explained in numerous cases, 3 and I could

describe it no better here. Accordingly, this Report and Recommendation assumes familiarity with

the key features of the Hatch-Waxman drug approval process and associated infringement

litigation.

        Cinacalcet hydrochloride is used to treat secondary hyperparathyroidism and

hypercalcemia in certain patients.       Amgen has marketed Sensipar, a branded cinacalcet

formulation, since 2004. Amgen owns U.S. Patent No. 9,375,405 (“ʼ405 patent”), which is listed

in the Orange Book in connection with Sensipar and covers cinacalcet formulations. The ʼ405

patent does not expire until September 22, 2026.

        Pursuant to the Hatch-Waxman scheme, numerous generic manufacturers, including Cipla,

filed Abbreviated New Drug Applications (ANDAs) with the FDA seeking to market their generic

versions of Sensipar. Amgen, in turn, filed infringement lawsuits against each of them in this


        2
          I assume the facts alleged in Cipla’s First Amended Complaint (“FAC”) to be true for
purposes of resolving the motion to dismiss for failure to state a claim. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). I also take judicial notice of the contents of proceedings in related cases. In
particular, I take notice that those proceedings occurred and that the courts made certain findings
in them, but I do not assume the truth of those findings. See S. Cross Overseas Agencies, Inc. v.
Wah Kwong Shipping Grp. Ltd., 181 F.3d 410, 426 (3d Cir. 1999) (holding that courts may take
judicial notice of other courts’ proceedings “not for the truth of the facts recited therein, but for
the existence of the opinion, which is not subject to reasonable dispute over its authenticity”).
    Certain background facts also appear to be undisputed. I relay them for reader interest and for
ease of understanding, but they do not affect the outcome of the motion.
        3
         See, e.g., F.T.C. v. Actavis, Inc., 570 U.S. 136, 142 (2013) (describing “key features” of
the Hatch-Waxman Act); In re Lipitor Antitrust Litig., 868 F.3d 231, 240–41 (3d Cir. 2017)
(describing the Hatch-Waxman Act and explaining “at-risk” launches and “authorized generics”);
King Drug Co. of Florence v. Smithkline Beecham Corp., 791 F.3d 388, 394–396 (3d Cir. 2015).


                                                 3
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 4 of 23 PageID #: 10080




district. Under the particular circumstances, none of the potential generic manufacturers would

have been entitled to 180-day first-filer exclusivity.

       Most of the generic manufacturers settled with Amgen before trial. Cipla was among them.

On February 26, 2018, Amgen and Cipla executed a settlement agreement (the “Amgen-Cipla

agreement”). (C.A. No. 19-44, D.I. 73 (“FAC”) ¶ 8, Ex. 1.) Pursuant to the agreement, Cipla

“acknowledge[d] and agree[d] that [the ʼ405 patent is] valid and enforceable . . . and would be

infringed” by Cipla’s generic product. (Id., Ex. 1 § 4.1.)

       The agreement also grants Cipla a license to sell its generic product no later than 97 days

before expiration of the ʼ405 patent, and it was permitted to launch earlier under certain

circumstances. (FAC ¶¶ 9-10, 15, Ex. 1 §§ 5.1, 5.2, 5.3, 5.5.) Under one scenario, Cipla’s ability

to launch would be triggered if a third party engaged in an at-risk launch, and Amgen did not

within a certain period of time either (i) move for a temporary restraining order or preliminary

injunction against the third party, or (ii) enter into an agreement requiring the third party to stop

selling its product within thirty days. (Id., Ex. 1 § 5.5(a).) The Amgen-Cipla agreement also sets

forth the circumstances under which Amgen can seek relief against Cipla for an at-risk launch

following a third party’s at-risk launch. (Id., Ex. 1 § 5.6.) However, Amgen is not entitled under

the agreement to seek or recover relief from Cipla if the third-party launcher “is not found to have

infringed” or “has not ceased or agreed to cease selling.” 4 (Id.) On March 5, 2018, the Honorable

Mitchell S. Goldberg (who was presiding over the patent infringement actions) entered the parties’

jointly-proposed consent judgment, in which Cipla agreed that the ʼ405 patent was valid and

enforceable and would be infringed by Cipla’s product. Cipla Ltd., 386 F. Supp. 3d at 391.


       4
        For a full discussion of those provisions in the Amgen-Cipla agreement, see Cipla Ltd. v.
Amgen Inc., 386 F. Supp. 3d 386, 395-405 (D. Del. 2019) and Cipla Ltd. v. Amgen Inc., 778 F.
App’x 135, 139–41 (3d Cir. 2019).



                                                  4
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 5 of 23 PageID #: 10081




        By the time the remaining Hatch-Waxman infringement cases got to trial before Judge

Goldberg in March 2018, there were only four ANDA filers still litigating: Teva, Piramal

Healthcare UK Ltd., Amneal Pharmaceuticals LLC, and Zydus Pharmaceuticals (USA) Inc. After

a bench trial, the court found on August 24, 2018 that Teva, Piramal, and Amneal did not infringe

any of the asserted claims of the ʼ405 patent, but Zydus did. Amgen Inc. v. Amneal Pharm. LLC,

328 F. Supp. 3d 373 (D. Del. 2018). (FAC ¶ 13.) Amgen and Zydus appealed. Amgen Inc. v.

Amneal Pharm. LLC, 945 F.3d 1368 (Fed. Cir. 2020). 5

        On or about December 28, 2018, while Amgen’s appeal of the district court’s finding of

non-infringement by Teva was pending, Teva launched its generic product at risk. (FAC ¶ 12.)

        B.      Amgen-Teva Settlement and Public Statements

        On January 2, 2019, five days after Teva’s launch, Amgen and Teva entered into a

settlement agreement (the “Amgen-Teva agreement”), which resolved Amgen’s infringement

claims against Teva. (FAC ¶ 17, Ex. 3.) Pursuant to the agreement, and despite having prevailed

at trial on the issue of non-infringement, Teva “acknowledge[d] and agree[d] that [the ʼ405 patent

is] valid and enforceable . . . and would be infringed” by Teva’s generic product. (Id., Ex. 3 § 4.1.)

The agreement contemplated that Amgen would withdraw its pending Federal Circuit appeal and

that the parties would seek entry of a consent judgment of Teva’s infringement in the district court.

(Id., Ex. 3 §§ 2.1-3.)

        Pursuant to the Amgen-Teva agreement, Amgen released any claims that could be made

against Teva for its at-risk launch, and Teva agreed to pay Amgen up to $40 million depending, in

part, on how long the cinacalcet market remained free of generic products. (Id., Ex. 3 § 3.1.)

According to the FAC, the “up to $40 million” payment from Teva to Amgen did not represent all


        5
         For additional details about that dispute, see Cipla Ltd., 386 F. Supp. 3d at 389–93; and
Cipla Ltd., 778 F. App’x at 137–38.


                                                  5
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 6 of 23 PageID #: 10082




of Teva’s profits for its at-risk launch. Rather, Teva was allowed to retain “up to hundreds of

millions of dollars in profits on sales of Cinacalcet Products.” (Id. ¶ 32.) The Amgen-Teva

agreement also grants Teva a license to sell its generic product beginning on June 30, 2021, or

earlier under certain circumstances. (Id., Ex. 3 § 5.1.)

       On January 2, 2019, Teva and Amgen each issued public statements about the settlement.

(Id. ¶¶ 18-19.) Amgen’s statement stated, in part, that “Teva has agreed to stop selling its generic

product until its license date in mid-year 2021 or sooner depending on certain occurrences.” (Id.

¶ 18.) Teva’s statement stated, in part, that “Teva has agreed to stop selling its generic product

until its license date in mid-year 2021, or sooner depending on certain circumstances.” (Id. ¶ 19.)

According to the FAC, those statements were false because, pursuant to the Amgen-Teva

agreement, Teva was not required to stop selling its generic product unless and until the district

court entered the consent judgment against Teva, which had not happened at that point (and never

did happen). 6 (Id. ¶¶ 22-23, 30.) Amgen Inc. v. Amneal Pharm. LLC, C.A. No. 16-853, D.I. 439

(D. Del. Mar. 26, 2019).

       After Amgen and Teva settled, Cipla sent Amgen a letter concerning its right to launch

under the Amgen-Cipla agreement, and Amgen responded on January 4, 2019. (FAC ¶ 20, Ex. 6.)

In the letter, Amgen contended that Cipla’s right to launch had not been triggered by Teva’s at-

risk launch and subsequent settlement because Teva had agreed to stop selling its generic product

within the time period specified in the Amgen-Cipla agreement. (Id.) The letter asked Cipla to

“confirm immediately that Cipla has not and will not engage in an at risk launch based on [Teva’s]

at risk launch,” and it threatened litigation against Cipla. (Id. ¶¶ 20, 39, Ex. 6.) According to the


       6
         On January 9, 2019, Amgen and Teva moved Judge Goldberg for an “indicative ruling”
that the court would vacate its finding of non-infringement as to Teva and enter the consent
judgment of infringement. Judge Goldberg denied that motion on March 26, 2019. Amgen Inc. v.
Amneal Pharm. LLC, C.A. No. 16-853, D.I. 439 (D. Del. Mar. 26, 2019).


                                                 6
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 7 of 23 PageID #: 10083




FAC, “Cipla was prepared to begin selling its own generic version of Sensipar in the United States

immediately after January 16, 2019 and would have done so but for the January 4, 2019, letter

from Amgen with its threat of further litigation.” (Id. ¶ 68.)

       C.      The Cipla Action

       On January 8, 2019, Cipla filed a declaratory judgment action in this Court against Amgen,

seeking a ruling that Cipla was allowed to launch under the terms of the Amgen-Cipla agreement.

(No. 19-44, D.I. 2.) Cipla also alleged that Amgen’s conduct violated federal and state antitrust

laws. (Id., D.I. 2.) On February 25, 2019, Cipla amended its complaint to (among other things)

add a fraud claim and add Teva as a defendant. (Id., D.I. 73.)

       Cipla launched its generic product in early March 2019. (Id., D.I. 101 (letter to Court from

Cipla’s counsel advising that it “commenced sales of SENSIPAR®-equivalent cinacalcet

hydrochloride tablets” on March 2, 2019).) Amgen responded on March 11, 2019 by filing a

motion for a preliminary injunction to stop Cipla’s sales as being in breach of the Amgen-Cipla

agreement. (Id., D.I. 121.) This Court denied the motion for preliminary injunction on May 2,

2019, holding that Amgen could not seek relief against Cipla for its at-risk launch—irrespective

of whether Teva had ceased selling—because Teva was “not found to have infringed” within the

meaning of the Amgen-Cipla agreement. Cipla Ltd. v. Amgen Inc., 386 F. Supp. 3d 386, 399-400

(D. Del. 2019) (No. 19-44, D.I. 187). Amgen filed an interlocutory appeal of that ruling, but the

Third Circuit affirmed on July 16, 2019. Cipla Ltd. v. Amgen Inc, 778 F. App’x 135 (3d Cir. 2019).

       D.      Multidistrict Antitrust Litigation

       Currently pending in this multidistrict litigation are four class actions and Cipla’s

individual action. On February 26, 2019, César Castillo, Inc. filed a class action antitrust complaint

in this district on behalf of direct purchasers of cinacalcet. (No. 19-396, D.I. 1.) On April 9, 2019,




                                                  7
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 8 of 23 PageID #: 10084




KPH Healthcare Services, Inc. filed a direct-purchaser class action complaint in the Eastern

District of Pennsylvania. (No. 19-1460, D.I. 1.) On February 21, 2019, UFCW Local 1500

Welfare Fund filed a class action antitrust complaint in this district on behalf of entities that

indirectly purchased or provided reimbursement for the purchase of cinacalcet. (No. 19-396, D.I.

1.) On March 14, 2019, Teamsters Local 237 Welfare Fund and Teamsters Local 237 Retirees’

Benefit Fund filed an indirect-purchaser class action in the District of New Jersey. (No. 19-1461,

D.I. 1.)

           On July 31, 2019, the United States Judicial Panel on Multidistrict Litigation transferred

the class actions to this district for coordination with Cipla’s action. (No. 19-md-2895, D.I. 1.) In

re Sensipar (Cinacalcet Hydrochloride Tablets) Antitrust Litig., 412 F. Supp. 3d 1344 (U.S. Jud.

Pan. Mult. Lit. 2019). The direct purchasers and the indirect purchasers thereafter filed amended

consolidated class action complaints. On July 22, 2020, I issued a Report and Recommendation

in which I recommended that the Court dismiss the consolidated class action complaints for failure

to state a claim. (No. 19-md-2895, D.I. 160.)

           E.     Current Motion

           This Report and Recommendation relates solely to Teva’s motion to dismiss Cipla’s claims

against it. (No. 19-md-2895, D.I. 25; No. 19-44-LPS, D.I. 238.) Cipla’s FAC contains five counts.

Count One was asserted against Amgen and sought a Declaratory Judgment that Cipla is licensed

under the Amgen-Cipla agreement as a result of Teva’s at-risk launch. Cipla and Amgen have

now settled, so that count is out of the case. (No. 19-44, D.I. 285.) Count Two alleges that Amgen

and Teva violated Section 1 of the Sherman Act, 15 U.S.C. § 1, which prohibits agreements in

restraint of trade. (FAC ¶¶ 41–71.) Counts Three and Four also name both Amgen and Teva and

allege violations of California Business and Professional Code § 16720 (Cartwright Act) and




                                                   8
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 9 of 23 PageID #: 10085




§ 17200 (Unfair Competition Law). (Id. ¶¶ 72–79.) Count Five alleges fraud. 7 (Id. ¶¶ 80–81.)

The state-law counts refer to the same conduct underlying Cipla’s Sherman Act claim.

        Teva argues that Cipla’s remaining claims should be dismissed under Federal Rule of Civil

Procedure 12(b)(1) for lack of standing because Cipla has not plausibly alleged an injury in fact.

Teva alternatively argues that the Sherman Act claim (Count Two) should be dismissed under Rule

12(b)(6) because (i) Cipla lacks antitrust standing and (ii) the FAC fails to state a Section 1

violation. Teva argues that Cipla’s California statutory claims (Counts Three and Four) should

also be dismissed because they rise and fall with Cipla’s federal claim. Finally, Teva argues that

the FAC fails to state a claim for fraud (Count Five).

II.     LEGAL STANDARDS

        A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is plausible on its face when the complaint contains “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). A possibility of relief is not enough. Id. “Where

a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of

the line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550

U.S. at 557).

        In determining the sufficiency of the complaint under the plausibility standard, all “well-

pleaded facts” are assumed to be true, but legal conclusions are not. Id. at 679. “[W]hen the


        7
          Count Five alleges that “[t]he conduct of Amgen and Cipla constitutes fraud.” (FAC
¶ 81.) I assume, as do the parties, that it meant “Amgen and Teva.”


                                                   9
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 10 of 23 PageID #: 10086




 allegations in a complaint, however true, could not raise a claim of entitlement to relief, this basic

 deficiency should be exposed at the point of minimum expenditure of time and money by the

 parties and the court.” Twombly, 550 U.S. at 558 (internal marks omitted).

 III.   DISCUSSION

                A.      Cipla’s Antitrust Claim

        Cipla alleges that the Amgen-Teva agreement violates Section 1 of the Sherman Act. 8 The

 Supreme Court discussed the circumstances under which Hatch-Waxman settlements can violate

 the antitrust laws in F.T.C. v. Actavis, Inc., 570 U.S. 136 (2013).

        The particular issue before the Court in Actavis was whether so-called “reverse

 payment”—aka “pay for delay”—settlements are subject to antitrust scrutiny. Prior to that case,

 manufacturers seeking to market generic versions of the brand-name drug AndroGel had filed

 ANDAs containing certifications that the relevant patent owned by the brand, Solvay

 Pharmaceuticals, was invalid and not infringed. Solvay filed patent infringement lawsuits against

 the generic manufacturers, but it ultimately settled with each of them. Under the terms of each

 settlement, the generic manufacturer agreed not to bring its generic version to market for

 approximately nine years (“unless someone else marketed a generic sooner”), and Solvay agreed

 to pay the generic manufacturer millions of dollars (“$12 million in total to Paddock; $60 million

 in total to Par; and an estimated $19-$30 million annually, for nine years, to Actavis”). Id. at 145.

        The FTC filed suit against the settling parties, alleging that they violated the antitrust laws

 “by unlawfully agreeing to share in Solvay’s monopoly profits, abandon their patent challenges,

 and refrain from launching their low-cost generic products to compete with AndroGel for nine


        8
          “To establish a violation of Section 1, a plaintiff must prove: (1) concerted action by the
 defendants; (2) that produced anti-competitive effects within the relevant product and geographic
 markets; (3) that the concerted actions were illegal; and (4) that it was injured as a proximate result
 of the concerted action.” Gordon v. Lewistown Hosp., 423 F.3d 184, 207 (3d Cir. 2005).


                                                   10
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 11 of 23 PageID #: 10087




 years.” Id. The district court dismissed the FTC’s complaint, and the Eleventh Circuit affirmed,

 holding that “absent sham litigation or fraud in obtaining the patent, a reverse payment settlement

 is immune from antitrust attack so long as its anticompetitive effects fall within the scope of the

 exclusionary potential of the patent.” F.T.C. v. Watson Pharm., Inc., 677 F.3d 1298, 1312 (11th

 Cir. 2012).

           The Supreme Court reversed. Actavis, 570 U.S. at 158–60. The Court assumed that the

 “anticompetitive effects fall within the exclusionary potential of the patent” but found that it did

 not immunize the challenged settlement agreements because what the holder of a valid and

 infringed patent could do “does not by itself answer the antitrust question.” Id. at 147. The Court

 thus found it improper to “determine antitrust legality by measuring the settlement’s

 anticompetitive effects solely against patent law policy, rather than by measuring them against

 procompetitive antitrust policies as well.” Id. at 148.

           The Court identified “five sets of considerations” leading to its conclusion that reverse

 payment settlements are subject to antitrust scrutiny under the rule of reason. Among them was

 its recognition that a reverse payment has “the potential for genuine adverse effects on

 competition” because it “in effect amounts to a purchase by the patentee of the exclusive right to

 sell its product, a right it already claims but would lose if the patent litigation were to continue and

 the patent were held invalid or not infringed by the generic product.” Id. at 153–54 (quoting F.T.C.

 v. Indiana Fed’n of Dentists, 476 U.S. 447, 460–61 (2009)). The Court also stated that the

 “anticompetitive consequences” of exclusion payment settlements would “sometimes prove

 unjustified.” Id. at 156. And it stated that “where a reverse payment threatens to work unjustified

 anticompetitive harm,” the patentee likely possesses market power to bring about that harm. Id.

 at 157.




                                                   11
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 12 of 23 PageID #: 10088




         The Court also discounted the Eleventh Circuit’s concerns about the feasibility of litigating

 patent validity in the context of the antitrust case. The Supreme Court held that it will “normally”

 not be necessary “to litigate patent validity” because the size of an “unexplained large reverse

 payment can provide a workable surrogate for a patent’s weakness.” Id. at 157–58. The Court

 further stated that “the fact that a large, unjustified reverse payment risks antitrust liability does

 not prevent litigating parties from settling their lawsuit.” Id. at 158. Rather, the parties “may, as

 in other industries, settle in other ways, for example, by allowing the generic manufacturer to enter

 the patentee’s market prior to the patent’s expiration, without the patentee paying the challenger

 to stay out prior to that point.” Id. The Court concluded that those considerations “taken together,

 outweigh the single strong consideration—the desirability of settlements—that led the Eleventh

 Circuit to provide near-automatic antitrust immunity to reverse payment settlements.” Id.

         The Actavis majority also responded to the dissent’s concern that permitting antitrust

 scrutiny of patent litigation settlements could not logically be limited to reverse payment

 agreements in the Hatch-Waxman context. Id. at 168–73 (Roberts, J. (dissenting)). The majority

 stated that its holding did not extend to the “commonplace” form of settlement where “Company

 A sues Company B for patent infringement and demands, say, $100 million in damages,” but the

 parties settle the case, and as part of the settlement, “B (the defendant) . . . pay[s] A (the plaintiff)

 some amount less than the full demand as part of the settlement—$40 million, for example.” Id.

 at 151 (citing Marc G. Schildkraut, Patent–Splitting Settlements and the Reverse Payment Fallacy,

 71 Antitrust L.J. 1033, 1046 (2004)); see Schildkraut, 71 Antitrust L.J. at 1046 (suggesting that

 the hypothetical includes “an implicit net payment” from A to B of $60 million—i.e., the amount

 of the settlement discount). The Court stated that a patentee’s agreement to accept a fraction of its

 total claim was not subject to antitrust liability “for that reason alone.” Actavis, 570 U.S. at 152.




                                                    12
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 13 of 23 PageID #: 10089




        In sum, the Supreme Court held that a reverse payment settlement in the Hatch-Waxman

 context may be challenged under the antitrust laws where the payment is “large and unjustified.”

 Id. at 158. But the Court indicated that it did not intend to subject patent settlements to antitrust

 liability merely because the patentee settled for a fraction of its claim.

                1.      Cipla is required to plead more than Teva’s agreement to exit the
                        market.

        In this case, Cipla alleges that the Amgen-Teva agreement violates Section 1 of the

 Sherman Act. (No. 19-44, D.I. 252 at 8 (“The FAC Alleges That the Amgen-Teva Agreement and

 Its Implementation Were Anticompetitive in Purpose and Effect.”).) As an initial matter, the

 parties dispute how Actavis applies to this case, including whether it has any effect on the pleading

 standard for a Section 1 violation.

        Teva argues that because the restraint being challenged is an agreement by a generic to exit

 the market, it should be analyzed under the framework set forth in Actavis, and Cipla must plead

 a reverse payment. Cipla, on the other hand, suggests that it need only plead that Teva agreed to

 cease selling when it did not infringe. For support, Cipla cites Nat’l Collegiate Athletic Ass’n v.

 Bd. of Regents of Univ. of Oklahoma., 468 U.S. 85 (1984), in which the Supreme Court remarked

 that “[r]estrictions on price and output are the paradigmatic examples of restraints of trade that the

 Sherman Act was intended to prohibit.” Id. at 107-08. In Cipla’s view, that Amgen has a patent

 that might preclude antitrust liability is a “patent-based defense” that does not affect what Cipla

 must allege to state an antitrust claim.

        I disagree with Cipla to the extent it suggests that it need only plead an agreement under

 which one party was required to exit the market. Cipla is correct that Actavis rejected the “scope

 of the patent” test for determining when patent settlements are subject to antitrust scrutiny. But I

 do not understand Actavis to have opened the door to antitrust challenges of all patent settlements



                                                   13
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 14 of 23 PageID #: 10090




 in which the alleged infringer exits the market. The NCAA case cited by Cipla did not involve the

 assertion of patent rights or the settlement of patent ligation.

        Such a position would also be inconsistent with Third Circuit case law. In In re Lipitor,

 the Third Circuit stated that, “to survive a motion to dismiss when raising an antitrust violation

 under Actavis, ‘plaintiffs must allege facts sufficient to support the legal conclusion that the

 settlement at issue involves a large and unjustified reverse payment under Actavis.’” In re Lipitor

 Antitrust Litig., 868 F.3d 231, 251–52 (3d Cir. 2017) (quoting In re Loestrin 24 Fe Antitrust Litig.,

 814 F.3d 538, 552 (1st Cir. 2016)). Only if “plaintiffs do so [may they] proceed to prove their

 allegations under the traditional rule-of-reason analysis.” Id. In other words, to state an antitrust

 claim, it is not enough to allege that a patent settlement involved an agreement to exit the market.

 There must be something more.

                2.      Actavis requires more than an allegation that the exiting generic does
                        not infringe.

        But requiring an antitrust plaintiff who seeks to challenge a patent settlement to plead more

 than the alleged infringer’s agreement to exit the market does not answer the question of what

 more must be pleaded. Cipla points out that Actavis cited and followed earlier Supreme Court

 cases, including United States v. Singer Manufacturing Co., 374 U.S. 174 (1963), that permitted

 antitrust scrutiny of patent-related settlement agreements. According to Cipla, those cases stand

 for the proposition that settlement agreements that attempt to “expand the scope” of the patent can

 be challenged under the antitrust laws. Cipla points to the FAC’s allegations that Teva’s generic

 products do not infringe the ʼ405 patent and that, notwithstanding, Teva agreed to exit the market

 and seek a consent judgment of infringement. (FAC ¶¶ 29-35; Tr. 68:18-22.)

        Teva contends that because Cipla is challenging the settlement of patent litigation between

 a generic and a brand in which the restraint being challenged is an agreement by the generic to exit



                                                   14
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 15 of 23 PageID #: 10091




 the market, it should be analyzed under the framework set forth in Actavis. That is, Cipla must

 plead that the Amgen-Teva agreement involved a large and unjustified reverse payment.

        I agree with Teva. In Actavis, the Supreme Court discussed prior cases, including Singer,

 in which patent-related settlement agreements that involved no cash payment were found to violate

 the antitrust laws. Id. at 149–51. But I do not read Actavis to permit an antitrust suit to proceed

 merely because the alleged infringer agreed to stop selling and the antitrust plaintiff alleges (and

 wants to prove) that the patentee would have lost if the litigation had proceeded. Such a reading

 would permit antitrust scrutiny of “commonplace” patent settlements, which the Court exempted

 from antitrust scrutiny. 9 Id. at 152. It would also require litigation of the same patent issues the

 parties agreed to settle, a result I do not believe the Court intended. Indeed, in concluding that

 large reverse payment settlements should be subject to antitrust scrutiny, the Court relied on its

 determination that courts would usually not need to litigate the underlying patent issues. Actavis,

 570 U.S. at 157–58.

        Cipla stresses the fact that Judge Goldberg found that Teva’s generic product did not

 infringe. (Tr. 68:18-69:13.) But, of course, a district court judge’s finding is not the last word.

 Amgen appealed that decision. The parties were entitled to weigh the risks and benefits of

 continuing to litigate while the appeal was pending, and they decided to settle. That, without more,

 does not open the door to antitrust scrutiny.

        Cipla also refers to Teva’s admission of infringement in the Amgen-Teva agreement as a

 “sham.” Cipla likewise refers to Amgen’s and Teva’s joint request for a consent judgment of

 infringement as a “sham.” By “sham,” Cipla means that Teva’s admission was erroneous because



        9
           At oral argument, Cipla’s counsel pointed out that the Supreme Court’s remarks about
 “commonplace” settlements were dicta. I don’t disagree with that. But I will take the Supreme
 Court at its word.


                                                  15
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 16 of 23 PageID #: 10092




 Teva did not infringe—either because Judge Goldberg found that Teva did not infringe (D.I. 19-

 44, D.I. 252 at 11; Tr. 68:18-69:13; FAC ¶¶ 13, 33), or because Cipla intends to prove Teva’s non-

 infringement in this case (D.I. 19-44, D.I. 252 at 8-9; Tr. 68:18-69:13, 79:21-80:6), or even perhaps

 because Teva allegedly didn’t believe it infringed (Tr. 70:15-71:11). But Cipla does not mean

 “sham” in the way it is usually used in the antitrust context, i.e., Cipla does not allege that the

 infringement allegations against Teva were so baseless that no reasonable litigant could have

 thought Teva infringed. 10    (Tr. 69:19-70:14.)       In other words, Cipla does not allege facts

 demonstrating that Teva lacked litigation risk. Teva’s elimination of that risk via settlement does

 not violate the antitrust laws in the absence of a reverse payment. 11

        To be clear, I do not read Actavis as preventing an antitrust plaintiff from challenging a no-



        10
          Similarly, Cipla does not challenge Teva’s assertion that the act of filing the joint consent
 motion is immunized from scrutiny under the Noerr-Pennington doctrine. Regardless, Judge
 Goldberg denied the motion, so the judgment was never entered.
        11
           Cipla also contends that it was “misled and deceived” into delaying its launch by Teva’s
 “sham public ‘admission’” of patent infringement. But I don’t take Cipla to be saying that Teva
 lied about the fact that it admitted to infringement. Rather, Cipla appears to be saying that it was
 tricked into not entering the market sooner because Teva did not in fact infringe.
         Either way, that sounds like a fraud argument. But fraud requires reliance (among other
 things), and the facts pleaded in the FAC demonstrate the opposite. In particular, the FAC alleges
 that Cipla would have launched its generic product on January 16, 2019 “but for the January 4,
 2019, letter from Amgen with its threat of further litigation.” (FAC ¶ 68.) That letter says nothing
 about an “admission” of infringement by Teva. I cannot conclude, therefore, that Cipla delayed
 its launch because it relied on Teva’s statement that it infringed the ʼ405 patent.
         Moreover, while it is true that Cipla did not launch as it was prepared to on January 16,
 2019, Cipla did file suit on January 8 to obtain a declaratory judgment that it was entitled to launch.
 (No. 19-44, D.I. 2.) In other words, Cipla did not refrain from acting in reliance on either Teva’s
 statements or Amgen’s letter, but rather, it acted through litigation. Cipla’s action to seek a
 declaration that it was free to launch rather than just simply launching was a tactical decision, not
 reliance.
         The FAC also alleges that Teva did not, in fact, agree to stop selling its generic product,
 and that Cipla relied on false statements to the contrary. (FAC ¶¶ 18-24.) However, Cipla does
 not address those specific allegations in its brief (which focuses on the allegation that Teva’s
 infringement admission was a sham (see D.I. 252 at 1-6, 8-10, 14-15)). Nor does Cipla explain
 how a generic company’s alleged secret deal to remain on the market amounts to an antitrust
 problem.


                                                   16
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 17 of 23 PageID #: 10093




 reverse payment patent settlement agreement if there is some other aspect of the agreement that

 raises antitrust concerns. But Cipla has not alleged other concerns that might justify antitrust

 scrutiny. To the extent that Cipla was at all restricted from entering the cinacalcet market, it was

 the result of its own contract with Amgen, and there is no allegation that Teva had anything to do

 with the Amgen-Cipla agreement.

        There is also no allegation that Amgen knew about or consented to Teva’s December 2018

 launch prior to its occurrence. There is no allegation that Amgen agreed to forgo launching an

 authorized generic while Teva was on the market.           There is no allegation that Amgen’s

 infringement suit against Teva was a sham, nor does the FAC assert that Amgen’s allegations of

 infringement against Teva or the parties’ proposed consent judgment of infringement were

 objectively baseless. There is no allegation that Teva knew the terms of the Amgen-Cipla

 settlement agreement or how its own settlement (including the consent judgment) would affect

 Cipla’s right to launch. There is no allegation that Teva had any prior knowledge or involvement

 with Amgen’s January 4, 2019 letter that threatened Cipla with litigation or Amgen’s attempt to

 obtain a preliminary injunction against Cipla.

        I make no comment about the antitrust implications of any of those allegations, had they

 been raised. The allegations before me are that Teva launched at risk, made a lot of money selling

 its generic product, and then settled with Amgen for a fraction of those profits, even though the

 Federal Circuit might later have concluded that Teva’s product did not infringe. The “agreement”

 being challenged under Section 1 of the Sherman Act is Amgen’s and Teva’s agreement to settle

 their patent dispute, under which Teva agreed to exit the market. That makes this case governed

 by Actavis.




                                                  17
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 18 of 23 PageID #: 10094




                3.     Cipla does not plausibly allege a “large and unjustified” reverse
                       payment from Amgen to Teva.

        Teva argues that Cipla fails to plausibly allege a “large and unjustified” reverse payment

 in accordance with Actavis, necessitating dismissal of the Section 1 claim. I agree.

        As I discussed in my earlier Report and Recommendation, the flow of value under the

 Amgen-Teva agreement goes from Teva to Amgen, not in the reverse direction. Nor does

 Amgen’s compromise of its damages claim for Teva’s at-risk launch—which Cipla characterizes

 as a “cession of $200 million to Teva”—count as a reverse payment. As I explained in my prior

 Report, the money Teva made selling its generic product did not come from Amgen; it came from

 the market. (No. 19-md-2895, D.I. 160 at 18.) Moreover, the Supreme Court in Actavis rejected

 the idea that a compromise damages settlement amounted to an “implicit net payment.” 12 570 U.S.

 at 151–52 (distinguishing such settlements as “commonplace forms of settlement,” which the

 Supreme Court “d[id] not intend” to be “subject to antitrust liability”); see also No. 19-md-2895,

 D.I. 160 at 17-18.

        The FAC alleges that the Amgen-Teva agreement violates Section 1 the Sherman Act.

 However, it fails to allege that the settlement involved a large and unjustified reverse payment or

 that some other aspect of the agreement raises antitrust concerns. Accordingly, I conclude that the

 FAC fails to state a claim under the Section 1.




        12
            As explained in my prior Report, the Third Circuit’s opinion in Lipitor does not change
 the result. That case involved a settlement where the patentee conferred value unrelated to the
 patent at issue. In re Lipitor Antitrust Litigation, 868 F.3d at 253–58; No. 19-md-2895, D.I. 160
 at 18-19.




                                                   18
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 19 of 23 PageID #: 10095




                 4.      Cipla fails to plead antitrust standing.

         Teva also argues that the Section 1 claim should be dismissed for the alternative reason

 that Cipla lacks antitrust standing. I agree. 13

         To plead antitrust standing, a plaintiff must plead that it has suffered an “antitrust injury”—

 that is, an “‘injury of the type the antitrust laws were intended to prevent and that flows from that

 which makes [the] defendants’ acts unlawful.’” Ethypharm S.A. France v. Abbott Labs., 707 F.3d

 223, 233 (3d Cir. 2013) (alteration in original) (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat,

 Inc., 429 U.S. 477, 489 (1977)). “The antitrust injury requirement ensures that a plaintiff can

 recover only if the loss stems from a competition-reducing aspect or effect of the defendant’s

 behavior.” Atl. Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 344 (1990). Antitrust standing

 is a prudential limitation rather than a jurisdictional requirement. Ethypharm, 707 F.3d at 232. As

 such, it is properly viewed as an element of an antitrust claim. In re Wellbutrin XL Antitrust Litig.

 Indirect Purchaser Class, 868 F.3d 132, 164 (3d Cir. 2017).

         Cipla’s alleged injury is that it was delayed from entering the generic cinacalcet market for

 a period of several weeks. (FAC ¶ 67.) However, that injury did not stem from a competition-

 reducing aspect of the Amgen-Teva agreement. The reason why Hatch-Waxman settlements

 implicate the antitrust laws is because they keep the settling generic’s product off the market,

 which restricts the supply of drugs and keeps prices high. Cipla’s alleged injury does not “flow”

 from restricted cinacalcet output and higher prices caused by Teva’s exit from the market. Any

 delay Cipla suffered was the result of the choices it made in view of its own agreement with

 Amgen, and not the result of an adverse impact on competition as a whole stemming from the


         13
           I am unpersuaded by Teva’s argument that Cipla lacks constitutional standing. I find its
 arguments more applicable to the questions of whether Cipla states a cognizable antitrust violation
 or has antitrust standing.



                                                    19
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 20 of 23 PageID #: 10096




 Amgen-Teva agreement. And none of the cases cited by Cipla stand for the proposition that a

 plaintiff has antitrust standing when its alleged exclusion from the market results from the effect

 of the challenged conduct on the terms of a contract that the plaintiff agreed to. 14

          What’s more, the FAC does not plausibly allege that the Amgen-Teva agreement, or Teva’s

 admission of infringement pursuant to that agreement, caused Cipla’s delayed entry. Rather, the

 FAC alleges that “Cipla was prepared to begin selling its own generic version of Sensipar in the

 United States immediately after January 16, 2019 and would have done so but for the January 4,

 2019 letter from Amgen with its threat of further litigation.” (FAC ¶ 68.) In other words, it was

 Amgen’s threat to sue Cipla under the Amgen-Cipla agreement that caused Cipla to choose to

 delay its launch, not the anticompetitive effects of the Amgen-Teva agreement. See also n.11,

 supra.

          I conclude that Cipla’s Section 1 claim should also be dismissed for failure to plead

 antitrust standing. 15

          B.     Cipla’s State Law Claims

          Teva argues that Cipla’s California statutory claims rely on the same allegations supporting

 its Sherman Act claim, and that they fail for the same reasons. Cipla responds that its California

 claims are actionable for “substantially the same reasons” as its Sherman Act claim, but Cipla does

 not explain why or how the California claims survive dismissal of federal claim. Accordingly, I

 recommend that the California statutory claims (Counts Three and Four) be dismissed.


          14
          See Blue Shield of Virginia v. McCready, 457 U.S. 465 (1982); Radiant Burners, Inc. v.
 Peoples Gas Light & Coke Co., 364 U.S. 656 (1961); W. Penn Allegheny Health Sys., Inc. v.
 UPMC, 627 F.3d 85 (3d Cir. 2010).
          15
           Because I conclude that dismissal of the Section 1 claim is appropriate for the reasons
 stated above, I do not reach Teva’s alternative arguments.




                                                  20
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 21 of 23 PageID #: 10097




        Teva also argues that Cipla’s fraud claim should be dismissed because Cipla fails to

 plausibly plead a “misrepresentation” or “reliance.” 16 Cipla responds that it delayed its launch in

 reliance on Teva’s false admission of infringement. I agree with Teva. The FAC alleges that Cipla

 would have launched “but for” Amgen’s January 4, 2019 letter threatening litigation. There is no

 allegation that Teva had anything to do with the letter, and the letter does not say anything about

 Teva’s admission of infringement. In short, the FAC disclaims reliance on any statement made by

 Teva. I recommend that the fraud claim (Count Five) be dismissed.

 IV.    CONCLUSION

        Cipla argues that Amgen and Teva entered into an agreement that had the effect of delaying

 Cipla’s entry into the cinacalcet market. However, Cipla’s ability to compete in that market was

 restricted by its own agreement with Amgen. To the extent that Amgen took actions in breach of

 that agreement, Cipla’s remedy is under contract law, not the antitrust laws. That is not to say that

 a breach of contract may not coincide with an antitrust violation or that deception and fraud,

 particularly when used to mislead a competitor, cannot form the basis of an antitrust claim. But

 where the alleged harm results from breach of contract or fraud, courts must carefully consider

 whether antitrust law is the appropriate vehicle to award relief. And courts must not expand

 antitrust law to encompass breach of contract claims merely because a savvy plaintiff has artfully

 plead them under the guise of antitrust. Cf. Associated Gen. Contractors of California, Inc. v.

 California State Council of Carpenters, 459 U.S. 519, 526–27 (1983); Schuylkill Energy Res., Inc.

 v. Pennsylvania Power & Light Co., 113 F.3d 405, 417–18 (3d Cir. 1997); Erik Hovenkamp, Tying,

 Exclusivity, and Standard-Essential Patents, 19 Colum. Sci. & Tech. L. Rev. 79, 122–23 (2017)


        16
          The parties dispute whether Delaware or California law applies to Cipla’s fraud claim.
 I don’t need to resolve that dispute because both states require, among other things, a
 misrepresentation and reliance.



                                                  21
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 22 of 23 PageID #: 10098




 (“As a general principle, a breach of contract is not an antitrust violation; it is simply a breach of

 contract. That is not to say that a breach may not coincide with an antitrust violation; but the point

 is that it does not create one. Rather, to find an antitrust violation, the conduct effecting the breach

 must offend the antitrust laws on their own terms.”).

         For the reasons set forth above, I recommend that Teva’s motion to dismiss be GRANTED.

 I further recommend that Cipla be granted leave to amend its complaint within thirty days. 17

         This Report and Recommendation relies on material set forth in filings that remain under

 seal. Accordingly, I am issuing this Report and Recommendation under seal, pending review by

 the parties. However, I am aware that much (if not all) of the information under seal has already

 been disclosed as a result of this Court’s prior rulings and opinions. In the extremely unlikely

 event that any party contends that portions of this Report and Recommendation should be redacted,

 the parties shall jointly submit a proposed redacted version by no later than 4 p.m. on August 3,

 2020, for review by the undersigned, along with a motion supported by a declaration that includes

 a detailed explanation as to why disclosure of any proposed redacted material would “work a

 clearly defined and serious injury to the party seeking closure.” See In re Avandia Mktg., Sales

 Practices & Prods. Liab. Litig., 924 F.3d 662, 672 (3d Cir. 2019) (quoting Miller v. Indiana Hosp.,

 16 F.3d 549, 551 (3d Cir. 1994) (internal quotation marks omitted)). The Court intends to issue a

 public version of this Report and Recommendation on August 4, 2020.

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

 Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any



         17
            Teva apparently opposes the opportunity to amend (see No. 19-44, D.I. 238, Att. 1
 (requesting dismissal with prejudice)), but it is not clear from this limited record that amendment
 would necessarily be futile. See Alston v. Parker, 363 F.3d 229, 235-36 (3d Cir. 2004) (holding
 that leave to amend should be granted “unless a curative amendment would be inequitable, futile,
 or untimely”).


                                                   22
Case 1:19-cv-00044-LPS Document 289 Filed 08/04/20 Page 23 of 23 PageID #: 10099




 objections to the Report and Recommendation shall be filed within fourteen days and limited to

 ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

 The failure of a party to object to legal conclusions may result in the loss of the right to de novo

 review in the district court.

          The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

 Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.


 Dated:     July 31, 2020                       ___________________________________
                                                Jennifer L. Hall
                                                UNITED STATES MAGISTRATE JUDGE




                                                  23
